NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50151

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02408-BEN

 v.
                                                MEMORANDUM*
JUAN PEREZ-PADRON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Juan Perez-Padron appeals from the district court’s judgment and challenges

the 86-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court’s interpretation of the Guidelines de novo, its

factual findings for clear error, and application of the Guidelines to the facts for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). Contrary to Perez-Padron’s contention, the court did not

deny his request for a minor role reduction on the basis of its belief that couriers

should not receive such reductions, its policy views about the war on drugs, or

superseded case law. Rather, the record reflects that the court properly considered

the minor role Guideline and its amended commentary, and the totality of the

circumstances, to determine whether Perez-Padron was “substantially less culpable

than the average participant.” U.S.S.G. § 3B1.2 cmt. n.3(A), (C); see also United

States v. Carty, 520 U.S. 984, 992 (9th Cir. 2008) (en banc) (district court need not

“tick off” sentencing factors to show that it has considered them because it is

presumed to know the law).

      Moreover, the court did not abuse its discretion in concluding that Perez-

Padron was not a minor participant in the offense in light of the fact that he had

transported drugs into the United States from Mexico on two prior occasions, the

large quantity of drugs that he transported, the amount he was to be paid, and the

other circumstances of the offense. See United States v. Quintero-Leyva, 823 F.3d
519, 523 (9th Cir. 2016).

      AFFIRMED.



                                           2                                    16-50151